DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 36, 60-65, 81-84, and 87-107 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/30/2021 are acknowledged.  Claims 60-63, 81-84, and 88-94 remain withdrawn, as being drawn to an unelected invention or specie. New claim 107 is added. Claims under consideration in the instant office action are claims 36, 64-65, 87, and 95-107.
 Applicants' arguments, filed 03/30/2021, have been fully considered and are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Khin Chin, Registration No. 66,416 on 06/30/2021.

The application has been amended as follows:
IN THE CLAIMS:

Claims 60-63, 81-84, and 88-94 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of controlled release of amphetamine by orally administering a compound of formula AM-1, AM-2, or AM-5.
The closest prior art found, Mickle (US 2009/0192093) teaches a dipeptide amphetamine prodrug of the following structure:

    PNG
    media_image1.png
    111
    278
    media_image1.png
    Greyscale

wherein R1 and R2 are independently amino acid side-chains (Figure 1) and compositions comprising such compounds at therapeutically effective doses for the treatment of disorders such as ADHD (see abstract; paragraph 0002).  Mickle teaches that R1 and R2 of the dipeptide amphetamine prodrug can be L-lysine or arginine (paragraphs 0105, 107, 108, see full document, specifically areas cited).  Mickle teaches such amphetamines are biologically available by oral administration, but have decreased pharmacological activity when administered intravenously or intranasally (see abstract).  Mickle teaches such prodrugs present at an amount of 10 to 100 mg (claim 8).  Regarding the limitation of a dosage of 0.6 mg/kg to 65 mg/kg, Mickle discloses an amount of 10 to 100 mg, which would overlap the recited range depending on the weight of the patient.
However, the claimed invention has demonstrated unexpected results wherein compositions comprising the claimed compounds provide substantially less amphetamine release as compared to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 36, 64-65, 87, and 95-107 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629